Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2009

Huston v. Procter Gamble
Precedential or Non-Precedential: Precedential

Docket No. 07-2799




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Huston v. Procter Gamble" (2009). 2009 Decisions. Paper 1104.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1104


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                         PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                     No. 07-2799


                PRISCILLA HUSTON,
                         Appellant

                            v.

  THE PROCTER & GAMBLE PAPER PRODUCTS
              CORPORATION


    On Appeal from the United States District Court
         for the Middle District of Pennsylvania
             District Court No. 05-cv-02389
    District Judge: The Honorable James F. McClure


   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                    June 30, 2008

Before: RENDELL, SMITH, and FISHER, Circuit Judges

                 (Filed: June 8, 2009)


                           1
Lori K. Serratelli, Esq.
Serratelli, Schiffman, Brown & Calhoon, P.C.
2080 Linglestown Road Ste 2001
Harrisburg, PA 17110
       Counsel for Appellant

John J. Myers, Esq.
Ryan J. Siciliano, Esq.
Eckert Seamans Cherin & Mellott, LLC
600 Grant Street 44 th Floor
Pittsburgh, PA 15219
       Counsel for Appellee


                            OPINION




SMITH, Circuit Judge.

        This is a Title VII suit for sexual harassment and
retaliation. Priscilla Huston appeals from a grant of summary
judgment in favor of her former employer, Procter & Gamble
Paper Products Corporation (P&G). Huston’s appeal hinges on
whether two P&G employees qualify as “management level” so
that their knowledge may be imputed to P&G for purposes of
liability under Title VII. The United States District Court for the
Middle District of Pennsylvania determined that the two
employees were not management level and that P&G took
prompt and adequate remedial measures as soon as it had notice

                                2
of Huston’s harassment allegations. We will affirm the District
Court’s judgment, and in so doing, clarify the definition of
“management level.” We will also affirm the District Court’s
judgment that Huston cannot make out a retaliation claim.

                               I.

       The events underlying Huston’s lawsuit allegedly
occurred in the spring of 2004, by which time Huston had been
employed at P&G’s Mehoopany plant for more than a decade.
Huston worked as a technician on the teams that operated large
paper manufacturing machines. The teams worked shifts
monitoring the machines and their gauges and instruments to
make sure that they ran smoothly and safely to manufacture
paper products.

       The first incident Huston relies on to support her Title
VII claim allegedly occurred on May 13, 2004. Although she did
not witness this incident, Huston alleges that she heard that one
of her male teammates had exposed himself in the plant control
room in the presence of three other male teammates.1 According
to Huston, someone informed supervising technicians Pete
Romanchick and Jack Traver of this incident the next day.
Huston indicates that a similar incident occurred on May 22,


       1
         Specifically, Huston alleges that one of her male
teammates “put his testicles on the testing table to cool them
off.” Appellant’s Br. 5–6.

                               3
2004. Once again, she was not a witness and contends only that
she heard that another male teammate had similarly exposed
himself in front of four male teammates.

       Huston also alleges that, on June 7, 2004, she was in the
control room with her teammates when one of them exposed
himself while explaining that he had shaved his testicles. She
further alleges that the same man exposed himself again the next
day in front of her and three male P&G employees.

        Huston reported these incidents to senior-level manager
Regina Gray and human resources manager Linda Sheehan on
June 30, 2004. At the same time, she complained that her male
teammates looked at pornography using the control room
computer and that they kept pornographic magazines on the
work site as well. P&G launched an investigation into Huston’s
allegations on the same day—June 30, 2004. Francisco Lanza,
the manager of Huston’s team, assisted Gray and Sheehan with
the investigation. They interviewed various individuals named
by Huston in her allegations. Each interviewed employee denied
either exposing himself or witnessing another teammate expose
himself. One teammate did admit making sexually explicit
comments to two female temporary employees in the control
room, and another teammate admitted sending male co-workers
an e-mail containing images of topless women.

      At the conclusion of its investigation, in July 2004, P&G
sanctioned everyone on Huston’s team— including

                               4
Huston—within the framework of its five-step disciplinary
program. Under this program, an employee in breach of P&G
policies is disciplined by being placed on a step with attendant
sanctions and notice. An employee who is already on one of the
steps can be advanced to a higher step if P&G decides that a
more stringent warning is called for. The fifth step in the
program is termination.

        Each of Huston’s teammates was placed on, or advanced,
a disciplinary step for various transgressions discovered through
the investigation into Huston’s allegations. Huston herself was
disciplined along with her teammates because P&G determined
that the entire team used vulgar language at work—a practice
P&G sought to eliminate. Huston was already on step four due
to prior transgressions, including a “life-threatening” safety
violation from 2003. She was not advanced to step five,
however; instead, her file was simply annotated to record that
she was asked to be mindful of her language at work.

        In the fall of 2004, P&G identified a costly problem with
production quality at the Mehoopany plant. Management traced
this problem to a lack of care on the part of technicians
monitoring and maintaining the machines. As a result, the
plant’s management convened a meeting for all technicians
working on the machines. The purpose of the meeting was to
reiterate that the technicians were to be diligent and thorough in
monitoring gauges and recording machine data to ensure that the
manufacturing processes ran properly. To drive the point home,

                                5
management warned technicians, including Huston, that they
risked termination if they were caught fabricating data for the
machine data logs.

        Notwithstanding this warning from management, Huston
falsified machine log data on October 21, 2004. When
confronted by Romanchick about her log entries, she admitted
to the falsified data. P&G terminated her employment.

        On November 17, 2005, Huston filed a complaint against
P&G in the United States District Court for the Middle District
of Pennsylvania asserting claims for sex discrimination and
retaliation under Title VII of the Civil Rights Act of 1964 (Title
VII), 42 U.S.C. §§ 2000e-2(a)(1), 2000e-3(a), and under the
Pennsylvania Human Relations Act (PHRA), 43 Pa. Cons. Stat.
§ 955. The District Court granted summary judgment against
Huston on May 24, 2007. Huston now appeals from that
judgment.

                               II.

       The District Court exercised jurisdiction under 28 U.S.C.
§ 1331 and 42 U.S.C. § 2000e-5(f)(3). We have jurisdiction
under 28 U.S.C. § 1291 and our review is plenary. Knabe v.
Boury Corp., 114 F.3d 407, 410 n.4 (3d Cir. 1997). Summary
judgment is proper “if the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there
is no genuine issue as to any material fact and that the movant

                                6
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).
We draw all reasonable inferences from the record in favor of
Huston, the non-moving party. Knabe, 114 F.3d at 410 n.4.
“Where the record taken as a whole could not lead a reasonable
trier of fact to find for the non-moving party, there is no
‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted).

                               III.

        Under Title VII, an employer may not “discharge . . . or
. . . discriminate against any individual with respect to . . .
compensation, terms, conditions, or privileges of employment
because of such individual’s . . . sex [.]” 42 U.S.C. § 2000e-
2(a)(1).2 A plaintiff may further establish that an employer
violated Title VII by proving that sexual harassment created a
hostile work environment. Kunin v. Sears Roebuck & Co., 175
F.3d 289, 293 (3d Cir. 1999) (citing Meritor Sav. Bank v.
Vinson, 477 U.S. 57, 66 (1986)). To establish a hostile work
environment claim against an employer, a plaintiff must prove
the following:



       2
         “The proper analysis under Title VII and the
Pennsylvania Human Relations Act is identical, as Pennsylvania
courts have construed the protections of the two acts
interchangeably.” Weston v. Pennsylvania, 251 F.3d 420, 426
n.3 (3d Cir. 2001) (citations omitted).

                                7
       (1) the employee suffered intentional
       discrimination because of their sex; (2) the
       discrimination was pervasive and regular; (3) the
       discrimination detrimentally affected the plaintiff;
       (4) the discrimination would detrimentally affect
       a reasonable person of the same sex in that
       position; and (5) the existence of respondeat
       superior liability.

Weston v. Pennsylvania, 251 F.3d 420, 426 (3d Cir. 2001)
(citing Andrews v. City of Phila., 895 F.2d 1469, 1482 (3d Cir.
1990)). The first four elements of this claim establish that a
hostile work environment existed. The fifth element, which is
the only element at issue in this appeal, establishes the basis on
which to hold the employer liable. The basis of an employer’s
liability for hostile environment sexual harassment depends on
whether the harasser is the victim’s supervisor or merely a co-
worker. Parkins v. Civil Constructors of Ill., Inc., 163 F.3d
1027, 1032 (7th Cir. 1998) (citations omitted). In the present
case, Huston concedes that the employees who performed or
witnessed the alleged harassing incidents were not supervisors;
all were merely co-worker technicians. When the hostile work
environment is created by a victim’s non-supervisory co-
workers, the employer is not automatically liable. Kunin, 175
F.3d at 293. Rather, employer liability for co-worker harassment
exists only if the employer failed to provide a reasonable avenue
for complaint or, alternatively, if the employer knew or should
have known of the harassment and failed to take prompt and
appropriate remedial action. See Weston, 251 F.3d at 427 (citing

                                8
Kunin, 175 F.3d at 293).3 That is, an employer may be directly
liable for non-supervisory co-worker sexual harassment only if
the employer was negligent in failing to discover the co-worker
harassment or in responding to a report of such harassment.
Huston does not argue that P&G failed to provide a reasonable
avenue for complaint. Instead, she contends that P&G knew or
should have known of harassment through the technicians
Romanchick and Traver, as of May 14, 2004, and that P&G
failed to take prompt and appropriate remedial action.

       We have explained that an employer knew or should have
known about workplace sexual harassment if “management-
level employees had actual or constructive knowledge about the
existence of a sexually hostile environment[.]” Andrews, 895
F.2d at 1486 (citing Katz v. Dole, 709 F.2d 251, 255 (4th Cir.
1983)) (emphasis added). We have also recognized that
management level employees have constructive notice of a
hostile work environment when “an employee provides
management level personnel with enough information to raise
a probability of sexual harassment in the mind of a reasonable




       3
         As we have noted previously, an employer is directly,
not vicariously, liable for its negligent response to knowledge of
sexual harassment by co-workers and the term “respondeat
superior” may thus not be accurate; rather, in this context,
“‘respondeat superior’ . . . connotes notice to the employer[.]”
Kunin, 175 F.3d at 293 n.5.

                                9
employer[.]” Kunin, 175 F.3d at 294.4

          Huston argues that Romanchick and Traver were
management level employees because they held the supervisory
positions of process coach and machine leader, respectively, and
they had the authority to “turn in” employees who were in
breach of plant policies. In particular, Huston suggests that
Romanchick qualifies as management level because he
facilitated the termination of her employment by reporting on
Huston’s data falsification to her manager, Francisco Lanza.
P&G counters that Romanchick and Traver were merely
technicians, like Huston, and that their duties were limited to
ensuring that the production line machines ran smoothly. While
charging that Romanchick facilitated the termination of her
employment, Huston does not dispute that neither Romanchick
nor Traver had the authority to discipline technicians on behalf
of P&G or otherwise change their employment status.

      In deciding whether Romanchick and Traver qualified as
management level employees, the District Court observed that
the Third Circuit “ha[s] given little guidance as to what


       4
         An employer may also have constructive notice of
harassment if the harassment is “so pervasive and open that a
reasonable employer would have had to be aware of it,” Kunin,
175 F.3d at 294 (citing Zimmerman v. Cook County Sheriff’s
Dep’t, 96 F.3d 1017, 1018–19 (7th Cir. 1996)). Huston makes
no such allegation in this case.

                              10
[“management level”] exactly means in the context of imputing
constructive notice of co-worker sexual harassment to the
employer.” Huston v. Proctor & Gamble Paper Prods. Co., No.
05-cv-2389, 2007 WL 1521235, at *5 (M.D. Pa. May 24, 2007).
Our decision in Kunin did not turn on the status of the employee
alleged to have notice of the harassment but rather on the
inadequacy of that notice. Kunin, 175 F.3d at 295 (“[T]here is
simply no evidence that [the supervisor] had knowledge that the
rude language was gender specific.”). Similarly, in Andrews, a
case which involved the pervasive use of derogatory and
insulting sexist terms directed at women in a division of the
Philadelphia police department, the meaning of “management
level” was not at issue and was not developed. Andrews, 895
F.2d at 1487. Huston’s appeal thus provides us with the
opportunity to offer some guidance to the district courts as to
who qualifies as a “management level” employee.

       In this endeavor, “[w]e turn to principles of agency law,
for the term ‘employer’ is defined under Title VII to include
‘agents.’ 42 U.S.C. § 2000e(b). . . . In express terms, Congress
has directed federal courts to interpret Title VII based on agency
principles.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 754
(1998) (referring to agency principles in deciding that an
employer is vicariously liable for a supervisor’s sexual
harassment when the supervisor takes a tangible employment
action against the subordinate) (internal citation omitted). The
relevant agency principles here are those governing when to
impute an agent’s knowledge of particular facts to the agent’s

                               11
principal. On this score, the Restatement (Third) of Agency
explains:

       For purposes of determining a principal’s legal
       relations with a third party, notice of a fact that an
       agent knows or has reason to know is imputed to
       the principal if knowledge of the fact is material to
       the agent’s duties to the principal, unless the
       agent (a) acts adversely to the principal as stated
       in § 5.04, or (b) is subject to a duty to another not
       to disclose the fact to the principal.




Restatement (Third) of Agency § 5.03 (2006) (emphasis added).
According to this rule, not all facts known by an agent are
imputed to the principal. Rather, there are two parameters
limiting when knowledge of facts known by an agent is imputed
to the principal: the agent’s duties to the principal; and the
materiality—or significance—of the facts in question to those
duties.

       First, “[t]he scope of an agent’s duties delimits the
content of knowledge that is imputed to the principal.” Id. § 5.03
cmt. b. The Restatement (Third) of Agency illustrates this point
with the following example:

       P Corporation manufactures construction
       supplies, using numerous chemicals in its

                                12
       m anufacturing processes. Gove rnm e nta l
       regulations applicable to P Corporation require
       that it dispose of chemicals used in manufacturing
       in a manner that does not degrade the natural
       environment and that it promptly investigate and
       rectify environmentally damaging spills of
       chemicals. P Corporation employs A, an
       environmental engineer, whose duties include
       monitoring P Corporation’s facilities for
       compliance with applicable environmental
       regulations and reporting the results of A’s
       findings to S, a superior agent within P
       Corporation. While touring the exterior of P
       Corporation’s plant, A inspects a pipe that drains
       used chemicals into storage vats. A observes that
       a chemical is leaking from a pipe into the ground
       in close proximity to a stream. Notice of the fact
       that the pipe leaks, known to A, is imputed to P
       Corporation. . . . [But under a different scenario
       where] the leaky pipe is observed by B, a clerk in
       P Corporation’s accounts-payable department[,
       and where] B’s duties do not include monitoring
       P Corporation’s compliance with environmental
       regulations[,] [n]otice of the fact that the pipe
       leaks, known to B, is not imputed to P
       Corporation.

Id. § 5.03 cmt. b, illus. 5 & 7 (emphasis added). In this example,
B’s knowledge of the pipe leak is not imputed to P Corporation
because that knowledge is beyond the scope of B’s duties. P


                               13
Corporation does not employ B to monitor compliance with
environmental laws but rather to work as an accounting clerk. In
contrast, A’s knowledge of the leak is imputed to P Corporation
because P Corporation employs A specifically to monitor and
report on its compliance with environmental laws. A’s
knowledge of the chemical leak thus lies squarely within the
scope of A’s employment duties. Id. § 5.03 cmt. e (“The breadth
of notice imputed to a principal of facts that an agent knows or
has reason to know mirrors the agent’s duty to the principal . .
. .”).

        The Restatement (Third) of Agency notes further that the
scope of an agent’s duties is especially relevant in the context of
an organization that may employ many different individuals to
perform different tasks. Id. § 5.03 cmt. c. (“The nature and
scope of the duties assigned to an agent are key to imputation
within an organization.”). Under this approach, a corporation is
not charged with the legal consequences of an employee’s
knowledge of a fact that lies outside the scope of the employee’s
duties to the corporation. Id.

      Second, even if knowledge lies within the scope of an
employee’s duties, that knowledge is not necessarily imputed to
the employer. Rather, to justify imputation, the knowledge must
also be material—i.e., important or significant—to the
employee’s duties to the employer. See Restatement (Second) of
Agency § 272 cmt. a (“The principal is affected by the agent’s
knowledge whenever the knowledge is of importance in the act

                                14
which the agent is authorized to perform.”) (emphasis added);
see also Oxford English Dictionary (2d ed. 1989) (defining
“material” as “of serious or substantial import; of much
consequence; important”); Black’s Law Dictionary 998 (8th ed.
2004) (defining “material” as “of such a nature that knowledge
of the item would affect a person’s decision-making; significant;
essential”). Thus, to justify imputing an employee’s knowledge
of facts to an employer, the facts must be important or
significant to the employee’s duties to the employer. This is the
case when the employee uses that knowledge in the performance
of the employee’s duties to the employer. In other words, the
employee’s knowledge of facts may be imputed to the employer
only if that knowledge is important to the function the employee
is employed to perform.

        Under this approach, an employee’s knowledge of sexual
harassment may be imputed to the employer when the employee
is employed to report or respond to sexual harassment. We thus
conclude that an employee’s knowledge of allegations of co-
worker sexual harassment may typically be imputed to the
employer in two circumstances: first, where the employee is
sufficiently senior in the employer’s governing hierarchy, or
otherwise in a position of administrative responsibility over
employees under him, such as a departmental or plant manager,
so that such knowledge is important to the employee’s general
managerial duties. In this case, the employee usually has the
authority to act on behalf of the employer to stop the
harassment, for example, by disciplining employees or by

                               15
changing their employment status or work assignments. The
employee’s knowledge of sexual harassment is then imputed to
the employer because it is significant to the employee’s general
mandate to manage employer resources, including human
resources.

       Second, an employee’s knowledge of sexual harassment
will be imputed to the employer where the employee is
specifically employed to deal with sexual harassment. Typically
such an employee will be part of the employer’s human
resources, personnel, or employee relations group or department.
Often an employer will designate a human resources manager as
a point person for receiving complaints of harassment. In this
circumstance, employee knowledge is imputed to the employer
based on the specific mandate from the employer to respond to
and report on sexual harassment.

        This approach to imputing an employee’s knowledge to
the employer is, moreover, consistent with the ordinary meaning
of the term “management” in the context of referring to
“management level” employees. Indeed, “management,” in this
context, means “the collective body of those who manage or
direct an[] enterprise or interest: the board of managers[;]
em ployer representation in an employer-employee
relationship—opposed to labor.” Webster’s Third New Int’l
Dictionary 1372 (1966) (emphasis in original). Thus, in
requiring that a “management level” employee have knowledge
of allegations of co-worker sexual harassment as a pre-requisite

                              16
to imputing that knowledge to the employer, we require that this
knowledge have reached an employee in the governing body of
the entity, as opposed to merely a supervisory employee in the
labor force. We clarify that mere supervisory authority over the
performance of work assignments by other co-workers is not, by
itself, sufficient to qualify an employee for management level
status. It is not uncommon for non-managerial co-workers to be
organized into groups where one worker is designated to oversee
the performance by others of a specific task. But to the extent
that such a supervisor does not have a mandate generally to
regulate the workplace environment, that supervisor does not
qualify as management level.

        The foregoing approach is also consistent with the
negligence standard which we apply to determine employer
liability in cases of non-supervisory co-worker sexual
harassment. Although an employer has a duty to be reasonably
diligent in attempting to discover co-worker harassment, and to
respond promptly and appropriately to that harassment, an
employer is not expected to know every instance of harassment
that may occur between co-workers. Such a requirement would
effectively saddle employers with strict liability for co-worker
harassment, contrary to the standard of negligence. Parkins, 163
F.3d at 1035 (“An employer’s legal duty in co-employee
harassment cases will be discharged if it takes reasonable steps
to discover and rectify acts of sexual harassment by its
employees.” (citation omitted)).



                              17
        In considering Huston’s case, the District Court
concluded that Romanchick and Traver did not qualify as
management level employees. We agree. Linda Sheehan
testified that P&G hired two types of employees at the
Mehoopany plant: technicians and managers. She explained that
managers were salaried employees who have the authority to
hire, discipline, and discharge technician employees, whereas
technicians were paid hourly wages and did not have the
authority to hire, discipline, and discharge. Romanchick and
Traver were technicians. Although they happened to perform
some oversight functions as process coach and machine leader,
respectively, they remained technicians, generally practicing the
same skills and often performing substantially the same
functions as the other members on Huston’s work team. They
were never managers.

        As supervisors, Romanchick and Traver simply oversaw
the production line work of their fellow technicians. The scope
of their duties was limited to ensuring that the technicians were
tending to their jobs so that the machines ran smoothly. Their
responsibilities focused on the mechanical operation of the
production line. They had no authority to affect the employment
status of their teammates. Nor did they otherwise have the
corporate authority to police for and to stop harassment, or the
managerial duty to report any rumors of potential harassment
that they might hear about. In short, P&G did not employ them
to discover or to act upon knowledge or rumors of sexual
harassment; Romanchick and Traver were employed to keep

                               18
machines working.

       On the other hand, managers at the plant did have the
authority and responsibility to act on information about sexual
harassment. In deposition testimony, Huston acknowledged that
department manager Francisco Lanza was her immediate
supervisor. Lanza was responsible for her team and met with its
members on a daily basis. He possessed the authority to make
staffing decisions and other decisions relevant to the
employment status of technicians. He could have technicians
moved from one team to another. As manager, Lanza was
employed to resolve a broad range of operational issues. He also
had the authority to act on reports about sexual harassment.5

       Huston suggests, however, that Romanchick had the
authority and responsibility of a management level employee
because he had the authority to “turn in” Huston when she was
caught fabricating machine log data. According to Huston, if
Romanchick could report on her after she admitted to fabricating
data, he also had an obligation to report allegations of sexual


       5
        Huston cannot argue that she believed Romanchick and
Traver had the authority to act on information about sexual
harassment because she never complained to Romanchick and
Traver herself. She never relied on any apparent authority to
stop harassment. She contends instead that, on May 14, 2004,
Romanchick and Traver heard from another employee about the
May 13 control room incident.

                              19
harassment that came to his attention.

        There are two significant problems with Huston’s
argument. First, as process coach, Romanchick was specifically
responsible for the integrity of machine log data. Data
fabrication issues were thus integral to his duties of keeping the
machines online. Reporting sexual harassment, however, was
not. Second, at the time Huston was caught, P&G had recently
announced that it would not tolerate data fabrication. Indeed,
Regina Gray had met with all the technicians, including Huston,
to explain how the plant would sanction data fabrication in the
future. As part of its effort, P&G management had asked
Romanchick and other technicians to sign a statement declaring
that they would report any data fabrication they observed. When
Romanchick signed that statement, he specifically committed
himself to policing data fabrication pursuant to his responsibility
for the integrity of machine log data. The fact, then, that
Romanchick informed his manager that Huston had fabricated
data does not signify that he qualified as a management level
employee for the purpose of imputing to P&G his knowledge
that a male teammate had engaged in behavior that was sexually
harassing in nature.

       Finally, Huston’s own actions indicate that she knew and
understood the hierarchy at the plant and the fundamental
difference in the duties of managers and technicians. When she
decided to lodge a formal complaint on June 30, 2004, she
approached managers—not Romanchick or Traver. She reported

                                20
her concerns to Regina Gray, and to Human Resources
Manager, Linda Sheehan.

       In our view, the record taken as a whole could not lead a
reasonable trier of fact to find for Huston. Rather, the record
compels the conclusion that Romanchick and Traver were
technicians and not management level employees for purposes
of imputing to P&G their knowledge of potential co-worker
harassment. Consequently, we find that P&G had notice of
Huston’s allegations of harassment on June 30, 2004—the date
Huston lodged a complaint with two P&G managers. The only
remaining question, then, is whether P&G took prompt and
adequate remedial action as of June 30, 2004. See Weston, 251
F.3d at 427 (citing Kunin, 175 F.3d at 293).

       An employer’s remedial action is adequate “if it is
reasonably calculated to prevent further harassment.” Knabe,
114 F.3d at 412 n.8. Accordingly, the employer cannot be liable
under Title VII if its remedial action stopped the harassment. Id.
(“A remedial action that effectively stops the harassment will be
deemed adequate as a matter of law.”). Here, P&G launched an
investigation on the very day Huston filed her complaint.
Moreover, P&G had previously moved Huston to a different
team to accommodate her physical limitations, and Huston never
had to work with her alleged harassers again. As part of the
investigation, P&G management interviewed various individuals
who Huston mentioned in her complaint. P&G also disciplined
every employee it found to have violated company policies.

                               21
Huston objects to the leniency of the sanctions P&G imposed on
her co-workers, but she does not dispute the fact that no further
sexual harassment occurred after she reported her concerns to
P&G managers. Accordingly, we agree with the District Court
that the record does not present a genuine issue of material fact
as to whether P&G responded promptly and adequately to
Huston’s complaint. We will, therefore, affirm the District
Court’s judgment as to Huston’s hostile work environment
claims under Title VII and the PHRA.6




       6
          Huston also claimed that her employment was
terminated on October 21, 2004 in retaliation for her complaint
of June 30, 2004. The District Court determined that Huston
could not make out claims of retaliation because she could not
establish the requisite “causal link” between her complaint and
the termination of her employment. See Weston, 251 F.3d at
430. Alternatively, the District Court concluded that P&G had
a legitimate non-discriminatory reason to terminate Huston’s
employment: she had fabricated machine log data shortly after
receiving a warning from management that data fabrication
would not be tolerated, and she was already on step four
discipline (with step five being termination) for a serious safety
violation. The District Court concluded that Huston could not
demonstrate that P&G’s reason for terminating her employment
was pretext. We agree with the District Court on both issues
and, accordingly, we will affirm the District Court’s judgment
as to Huston’s retaliation claims.

                               22